SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: June 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-23406 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Southern Bank 401(k) Retirement Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Southern Missouri Bancorp, Inc. 531 Vine Street Poplar Bluff, MO 63901 SOUTHERN BANK 401(k) RETIREMENT PLAN Required Information TheSouthern Bank 401(k) Retirement Plan(the “Plan”) is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and for purposes of satisfying the requirements of Form 11-K has included for filing herewith the Plan financial statements and schedules prepared in accordance with the financial reporting requirements of ERISA. Attached to this report as Exhibit 23 is the consent of BKD, LLP. Southern Bank 401(k) Retirement Plan EIN 43-0462350 PN001 Accountants’ Report and Financial Statements June 30, 2012 and 2011 Southern Bank 401(k) Retirement Plan June 30, 2012 and 2011 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 13 Report of Independent Registered Public Accounting Firm Audit Committee Southern Bank 401(k) Retirement Plan Poplar Bluff, Missouri We have audited the accompanying statements of net assets available for benefits of Southern Bank 401(k) Retirement Plan as of June 30, 2012 and 2011, and the related statement of changes in net assets available for benefits for the year ended June 30, 2012. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Southern Bank 401(k) Retirement Plan as of June 30, 2012 and 2011, and the changes in its net assets available for benefits for the year ended June 30, 2012, in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying schedule of assets (held at end of year) is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental information is the responsibility of the Plan’s management. Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ BKD, LLP St. Louis, Missouri December 27, 2012 Federal Employer Identification Number: 44-0160260 1 Southern Bank 401(k) Retirement Plan Statements of Net Assets Available for Benefits June 30, 2012 and 2011 Investments, At Fair Value $ $ Receivables Notes receivable from participants Participants’ contributions Employer’s contributions Net Assets Available for Benefits $ $ See Notes to Financial Statements 2 Southern Bank 401(k) Retirement Plan Statement of Changes in Net Assets Available for Benefits Year Ended June 30, 2012 Investment Income Net appreciation in fair value of investments $ Interest and dividends Net investment income Interest Income on Notes Receivable from Participants Contributions Participants Employer Rollovers Total contributions Total additions Deductions Benefits paid to participants Administrative fees Total deductions Net Increase Net Assets Available for Benefits, Beginning of Year Net Assets Available for Benefits, End of Year $ See Notes to Financial Statements 3 Southern Bank 401(k) Retirement Plan Notes to Financial Statements June 30, 2012 and 2011 Note 1: Description of the Plan The following description of Southern Bank 401(k) Retirement Plan (Plan) provides only general information.Participants should refer to the Plan Document and Summary Plan Description for a more complete description of the Plan’s provisions, which are available from the Plan Administrator. General The Plan is a defined contribution plan sponsored by Southern Bank (the Bank), a wholly-owned subsidiary of Southern Missouri Bancorp, Inc. (the Company), for the benefit of its employees who have at least one year of service and are age 21 or older.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). The Bank also maintained a qualified Employee Stock Ownership Plan (ESOP).The Bank merged the ESOP into the Plan effective October 1, 2010.Participant accounts under the ESOP are maintained as a separate source (ESOP Source) under the Plan with ESOP provisions concerning matters such as vesting, withdrawals, loans, dividends, and distributions remaining in effect. The Plan is administered by the Bank.Capital Bank and Trust is the trustee of the Plan.American Funds serves as Plan custodian. Contributions The Plan permits eligible employees to make voluntary contributions to the Plan up to the annual limit set by the Internal Revenue Service (IRS).Employee rollover contributions are also permitted. Effective July 1, 2011, the Plan was modified such that the Bank makes safe harbor matching contributions of 100% of employees’ salary deferral amounts on the first 3% of employees’ compensation, and 50% of employees’ salary deferral amounts on the next 2% of employees’ compensation.Prior to the July 1, 2011 amendment, the Plan provided for safe harbor non-elective contributions of 3% of employees’ compensation.The Bank also makes profit-sharing contributions.Bank profit-sharing contributions are discretionary as determined by the Bank’s Board of Directors.Contributions are subject to certain limitations.Forfeitures are used to reduce Bank contributions. Participant Investment Account Options Investment account options available include various funds and common stock of the Company.Each participant has the option of directing his contributions into any of the separate investment accounts and may change the allocation daily. 4 Southern Bank 401(k) Retirement Plan Notes to Financial Statements (continued) June 30, 2012 and 2011 Participant Accounts Each participant’s account is credited with the participant’s contribution, the Bank’s contribution, and plan earnings, and is charged with an allocation of administrative expenses.Allocations are based on participant earnings or account balances, as defined.The benefits to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their voluntary contributions plus earnings thereon.Bank matching contributions and ESOP Source contributions are vested at a rate of 20% per year of service beginning with completion of the second year of service.A participant becomes fully vested with completion of their sixth year of service.The nonvested balance is forfeited upon termination of service.Forfeitures are used to reduce Bank contributions. Payment of Benefits Under the terms of the Plan, participants are entitled to receive the amount credited to their accounts upon normal retirement at the age of 65 or disability retirement.Participants terminating employment prior to retirement are entitled to receive that portion of their account that is vested.In the event of death, the participant’s account becomes fully vested and is paid to the designated beneficiary.Distributions under the Plan are payable in a lump sum or through installments.Payments through installments are only available to Participants with a vested account balance in excess of $5,000 who terminate at normal retirement age or later.At June 30, 2012 and 2011, Plan assets included no amounts allocated to accounts of terminated or retired participants who have elected to withdraw from the Plan but which had not yet been paid. Forfeited Accounts At June 30, 2012 and 2011, forfeited nonvested accounts totaled $72,076 and $60,642, respectively.These accounts will be used to reduce future Bank contributions. The forfeitures totaling $72,076 were used to reduce employer contributions made in 2013 related to the 2012 employer contributions receivable. Participant Loans The Plan Document includes provisions authorizing loans from the Plan to active eligible participants.Loans are made to any eligible participant demonstrating a qualifying need.The minimum amount of a loan shall be $1,000.The maximum amount of a participant’s loans is determined by the available loan balance restricted to the lesser of $50,000 or 50% of the participant’s vested account balance.All loans are covered by demand notes and are repayable over a period not to exceed five years through payroll withholdings unless the participant is paying the loan in full.Interest on the loans is fixed for the term of the loan at a rate one percentage point above the Wall Street Journal’s published prime rate of interest on the first day of the month in which the loan was made. 5 Southern Bank 401(k) Retirement Plan Notes to Financial Statements (continued) June 30, 2012 and 2011 Plan Termination Although it has not expressed an intention to do so, the Bank has the right under the Plan to discontinue its contributions at any time and to terminate the Plan, subject to the provisions of ERISA.In the event of plan termination, participants will become 100% vested in their accounts. Note 2: Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets and changes in net assets and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. Valuation of Investments and Income Recognition Quoted market prices, if available, are used to value investments.Common stock is valued at the closing price reported on the active market on which the individual security is traded.Mutual funds and the money market fund are valued at the net asset value (NAV) of shares held by the plan at year end. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent participant loans are reclassified as distributions based upon the terms of the plan document. Plan Tax Status The Plan operates under a non-standardized adoption agreement in connection with a prototype 401(k) profit-sharing plan and trust sponsored by American Funds Distributors, Inc.This prototype plan document has been filed with the appropriate agency and has obtained a determination letter from the Internal Revenue Service stating that the prototype constitutes a qualified plan under Section 401 of the Internal Revenue Code and that the related trust was tax exempt as of the financial statement date. 6 Southern Bank 401(k) Retirement Plan Notes to Financial Statements (continued) June 30, 2012 and 2011 Payment of Benefits Benefit payments to participants are recorded upon distribution. Administrative Expenses Administrative expenses may be paid by the Bank or the Plan, at the Bank’s discretion. Note 3: Investments The fair value of the Plan’s investments at the end of the year is as follows: Mutual funds Bond funds $ $ Balanced funds Growth & income funds Growth funds Target date funds Company security – Southern Missouri Bancorp, Inc. Common Stock Money market fund Cash – Southern Missouri Bancorp Awaiting Stock Purchase Fund 11 8 $ $ The Plan’s investments (including investments bought, sold and held during the year) appreciated (depreciated) in fair value as follows: Mutual funds $ ) Company security $ 7 Southern Bank 401(k) Retirement Plan Notes to Financial Statements (continued) June 30, 2012 and 2011 The fair value of individual investments that represented 5% or more of the Plan’s net assets available for benefits were as follows: Southern Missouri Bancorp, Inc. Common Stock Interest and dividends realized on the Plan’s investments for the year ended June 30, 2012 were $118,074. Note 4: Party-in-Interest Transactions Party-in-interest transactions include those with fiduciaries or employees of the Plan, any person who provides services to the Plan, an employer whose employees are covered by the Plan, a person who owns 50 percent or more of such an employer, or relatives of such persons. The Plan allows participants to invest their account balances in shares of the Company.The number of shares of common stock held by the Plan at June 30, 2012 and 2011 was 204,564 shares and 192,378 shares, respectively, and the Plan received dividends of $94,341 during the year ended June 30, 2012. The plan incurs expenses related to general administrative and record keeping. The Company pays certain administrative expenses and accounting and auditing fees relating to the Plan and provides certain administrative services at no cost to the plan. Note 5: Fair Value of Plan Assets ASC Topic820, Fair Value Measurements, defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Topic820 also specifies a fair value hierarchy which requires a plan to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets 8 Southern Bank 401(k) Retirement Plan Notes to Financial Statements (continued) June 30, 2012 and 2011 Following is a description of the valuation methodologies and inputs used for assets and liabilities measured at fair value on a recurring basis and recognized in the accompanying statements of net assets available for benefits, as well as the general classification of such assets and liabilities pursuant to the valuation hierarchy. Investments Where quoted market prices are available in an active market, securities are classified within Level1 of the valuation hierarchy.All of the Plan investments are considered Level1 investments and consist of common stock of the Company, mutual funds, and the money market fund. The following tables present the fair value measurements of assets recognized in the accompanying statements of net assets available for benefits measured at fair value on a recurring basis and the level within the fair value hierarchy in which the fair value measurements fall at June 30, 2012 and 2011: June 30, 2012 Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Company security - financials $ $ $
